DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 10/17/2022 has been entered.  Claims 1-7, 9-16, and 18-20 have been amended.  Claims 1-20 are pending in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites the method for retrieving an original document, parsing to identify unique expressions in the original document, inserting flags into the original document, wherein the flag indicates the corresponding unique expression, storing the original document with flag as new document.

Step 2A Prong One: the limitation of parsing to identifying unique expressions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “identify” in the context of this claim encompasses the user mentally and manually checks there is unique expressions in the document. 
The limitation of inserting flags into the document based on parsing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “inserting” in the context of this claim encompasses the user mentally and manually writes the flags in the in the document when seeing the unique expressions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Step 2A Prong Two: This judicial exception is not integrated into a practical application.  The claim only recites one additional element of using processor to receive an original document form a storage.  This limitation amounts to data gathering (MPEP 2106.05(G).  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitation “storing the original document with inserted flags is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (see MPEP 2106.05(d)(II)(iv) Storing and Retrieving information in memory, Versata Dev.Group, Inc.
Claims 10, and 15 recite limitations similar to limitations in claim 1 and are rejected for the same reason.
Claims 2-4 recite the method for determining a language used in the original document, scanning for words in other language, scanning for proper noun, scanning for predefined words/unique expression, then identifying words in other language, proper noun, predefined words/unique expression in the document. The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “determining”, “scanning”, and “identifying” in the context of this claim encompasses the user manually reads the document to identify words in other language, proper nouns, or any predefined words/phrases.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Claims 11-13, and 20 recite limitations similar to limitations in claims 2-4 and are rejected for the same reason.
Claim 5 recites the limitation of selecting the unique expression by a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “selecting” in the context of this claim encompasses the user manually picks the unique expression.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Claim 14 recites limitations similar to limitations in claim 5 and is rejected for the same reason.
Claim 6 recites the limitation of inserting a start tag before the unique expression, and inserting an end tag after the unique expression, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “inserting” in the context of this claim encompasses the user manually writes the start tag before, and the end tag after the unique expression.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Claim 16 recites limitations similar to limitations in claim 6 and is rejected for the same reason.
Claim 7 recites the limitation of determining each tag based on attribute of unique expression, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, determining in the context of this claim encompasses the user manually justifies the unique expression and decides the tag.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Claim 17 recites limitations similar to limitations in claim 7 and is rejected for the same reason.
Claims 8-9 recite the method for inserting a flag before the unique expression, the flag indicates number of words in the unique expression. The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. For example, “inserting” in the context of this claim encompasses the user manually count number of words in the unique expression and writes the number in the flag.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
Claims 19-20 recite limitations similar to limitations in claims 8-9 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amer-Yahia et al. (US 7,356,528) and further in view of Graham et al.  (US 2007/0016856).
With respect to claim 1, Amer-Yahia discloses a computer implemented method comprising: 
retrieving, by a processor, an original document from a storage; 
(col.1 lines 22-28, lines 28-45: the texts, or text sources are the original documents); 
identifying, by the processor, one or more unique expressions in the original document; inserting, by the processor, one or more flags into the original document, wherein each flag of the one or more flags indicates a corresponding unique expression of the one or more unique expressions in the original document
(col.1 lines 34-45, col.4 lines 49-59: the text sources e.g. Shakespeare’s plays are augmented/added to include markups/tags for scenes, speakers, col.4 lines 49-59: the markups/tags inserted in a document for specifying portion meaning e.g. <sponsor></sponsor> which describes the context to text portion, thus the text portion should be identified, the text portion is as the unique expression, col.2 table I: <sponsor> Mr. English</sponsor>, col.5 table II <speaker(2,4)>HAMLET3</speaker>, the tags/flags indication location of the unique expression for Mr. English, or Hamlet3); and 
storing, by the processor, the original document with the inserted one or more flags as a new document in the storage 
(col.1 lines 34-35: The plays of Shakespeare in XML at Oasis-open.org, col.2 table I, lines 24-33, and col.5 table II: the XML documents with tags, thus the XML document should be stored).  
Amer-Yahia discloses identifying the unique expressions to insert the flags.  However, Amer-Yahia does not explicitly discloses parsing the original document to identify the unique pressions.
Graham discloses parsing, automatically by the processor, the original document to identify one or more unique expressions in the original document, inserting, by the processor, based on the parsing, one or more flags into the original document  (fig. 5, para.[0047]: raw text is parsed, and content recognized, tags is added).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Graham’s teachings into Amer-Yahia’s teaching to provide automatic annotation system which adds annotation to any document, the annotation denote text relevant to user-selected concepts, which enables the user to obtain printed copy of sections of an electronically stored document  having the greatest relevance to the concepts of interest to the user as suggested by Graham (See para.[0031]).


Claims 10, and 15 recite limitations similar to limitations in claim 1 and are rejected for the same reason. 
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer-Yahia teaches identifying the one or more unique expressions in the original document comprises: scanning the original document for proper nouns; and identifying, based on the scanning, one or more proper nouns in the original document as the one or more unique expressions (col.1 lines 43-45: name of sponsors, and committees).  
Graham discloses parsing the original document to identify one or more unique expressions in the original document (fig. 5, para.[0047]: raw text is parsed, and content recognized, tags is added).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Graham’s teachings into Amer-Yahia’s teaching to provide automatic annotation system which adds annotation to any document, the annotation denote text relevant to user-selected concepts, which enables the user to obtain printed copy of sections of an electronically stored document  having the greatest relevance to the concepts of interest to the user as suggested by Graham (See para.[0031]).
Claim 12 recites limitations similar to limitations in claim 3 and are rejected for the same reason. 
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer-Yahia teaches identifying the one or more unique expressions in the original document. However, Amer-Yahia does not disclose other limitations in claim 4.
Graham discloses parsing the original document to identify one or more unique expressions in the original document comprising scanning the original document using a list of unique expressions stored in the storage; and identifying, based on the scanning, one or more words in the original document that match a unique expression in the list of unique expressions (fig. 5 &6B, para.[0044],[0047]: concepts of interest selected by user (≈ list of unique expressions), searching for user concepts in the text for matching the patterns).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Graham’s teachings into Amer-Yahia’s teaching to provide automatic annotation system which adds annotation to any document, the annotation denote text relevant to user-selected concepts, which enables the user to obtain printed copy of sections of an electronically stored document  having the greatest relevance to the concepts of interest to the user as suggested by Graham (See para.[0031]).
Claim 13 recites limitations similar to limitations in claim 4 and are rejected for the same reason. 
Claim 5 is rejected for the reasons set forth hereinabove for claim 1.  
Graham teaches the one or more unique expressions in the original document include at least one unique expression that was selected are selected by a user (para.[0057]: user added new concept to list of concepts).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Graham’s teachings into Amer-Yahia’s teaching to provide automatic annotation system which adds annotation to any document, the annotation denote text relevant to user-selected concepts, which enables the user to obtain printed copy of sections of an electronically stored document  having the greatest relevance to the concepts of interest to the user as suggested by Graham (See para.[0031]).
Claim 14 recites limitations similar to limitations in claim 5 and are rejected for the same reason. 
 Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer-Yahia teaches inserting, by the processor, one or more flags into the original document comprises: inserting a start tag directly before the unique expression; and inserting an end tag directly after the unique expression (col.2 table I: <sponsors> as start tag, </sponsors> as end tag, which is before and after Mr. English).  
Claim 16 recites limitations similar to limitations in claim 6 and are rejected for the same reason. 
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer-Yahia teaches each of the one or more flags is determined based on attributes of the corresponding unique expression of the one or more unique expressions (col.2 table I: <sponsors> as attribute of Mr. English).  
Graham discloses parsing is performed using an engine  (fig. 6A, para. [0046]-[0047]: text processing comprising language processing for parsing text).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Graham’s teachings into Amer-Yahia’s teaching to provide automatic annotation system which adds annotation to any document, the annotation denote text relevant to user-selected concepts, which enables the user to obtain printed copy of sections of an electronically stored document  having the greatest relevance to the concepts of interest to the user as suggested by Graham (See para.[0031]).
Claim 17 recites limitations similar to limitations in claim 7 and are rejected for the same reason. 
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer-Yahia teaches inserting, by the processor, one or more flags into the original document comprises: inserting a first flag before a first unique expression, wherein the first flag indicates a number of words in the first unique expression (col.5  lines 48-55, table II: with interval in the start tag).  
Claim 18 recites limitations similar to limitations in claim 8 and are rejected for the same reason. 

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amer-Yahia et al. (US 7,356,528), further in view of Graham et al.  (US 2007/0016856), and further in view of Wouters et al. (2013/0132069).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Amer-Yahia teaches identifying the one or more unique expressions in the original document.  However, Amer-Yahia does not disclose other limitations in claim 2.
Wouters teaches determining a base language used in the original document; scanning the original document for words that are in a language other than the base language; and identifying, based on the scanning, one or more words that are not in the base language within the original document (para.[0020]: language tags are added to input text, assigns the input text into text parts belong to first language, and text parts belonging to at least one further language).
  It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Wouters’ teachings into Amer-Yahia’s teaching to so that different languages in the text document are identified, and added tags indicate the corresponding languages as suggested by Wouters (See abstract, para.[0013], and [0043]).
Claims 11, and 20 recite limitations similar to limitations in claim 2 and are rejected for the same reason. 

Claims 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amer-Yahia et al. (US 7,356,528), further in view of Graham et al.  (US 2007/0016856), and further in view of Ma et al. (US 2008/0130699).
Claim 9 is rejected for the reasons set forth hereinabove for claim 8.
Ma teaches the first flag further indicates information about an analysis method to use when creating an index using the first unique expression (para.[0034]: N-grams associated with each tagged text item).
 It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Ma’ teachings into Amer-Yahia’s teaching to provide the n-gram analyzing and indexing which to make content searching more efficient as suggested by Ma (See abstract, para. [0034]).
Claim 19 recites limitations similar to limitations in claim 9 and are rejected for the same reason. 


The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Kusumura et al. (US 2010/0281030) discloses the document management and retrieval system wherein the document having a character string, the couple of tags are added into the character string using the N-gram or morphological analysis rule (para.[0002]). 
	
Response to Amendment
The claims have been amended to overcome the 35 USC § 112 first paragraph rejection.  The 35 USC § 112 first paragraph rejections are withdrawn.
Regarding the arguments regarding the abstract idea of the claims, the examiner refers applicant to the analyzing above.
Regarding the new amended limitations of “inserting, automatically by the processor, based on the parsing, one or more flags into the original document”, the examiner refers applicant to new reference found, Graham’s teaching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




11/09/2022
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162